DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/463,654 filed on 05/23/2019. Claims 12-30 have been examined. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 12-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites: “Apparatus for detecting a proper wearing status of a safety belt of a safety belt assembly in a motor vehicle, said apparatus comprising:
a sensor device at least partially disposed in or on the safety belt and configured to output a sensor value as a function of a dependency on a disposition of the safety belt; and
an evaluation device determining in response to the sensor value output by the sensor device, whether an occupant of the motor vehicle properly wears the safety belt.”
This language is rejected as vague and indefinite for at least the following reasons:
Subjective Terms: The terms "a proper wearing status” and “whether an occupant of the motor vehicle properly wears the safety belt” are subjective and/or relative such that the scope of the terms are unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim). In other words, it is unclear what constitutes a “proper[ly] wear[ing/s]” and/or distinguishes this term from “non-proper[ly] wear[ing/s]”. Furthermore, the term is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite 
Idiomatic Language: The language of claim 1 is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, the language: “a sensor device at least partially disposed in or on the safety belt and configured to output a sensor value as a function of a dependency on a disposition of the safety belt” is vague and indefinite as the scope and meaning of the language “as a function of a dependency on a disposition of the safety belt” is unclear. First, it is unclear whether the step of “outputting” a sensor value is conditional limitation, to be performed based upon “a function of a dependency on a disposition of the safety belt”, or whether the sensor value itself is “a function of a dependency on a disposition of the safety belt”. Second, it is unclear what claim element is performing the function of “output[ting]” (e.g. the sensor device, the safety belt). Third, it is unclear whether the language “as a function of a dependency on a disposition of the safety belt” is merely intended to convey that “the [outputting-step/sensor-value] is based on a state of the safety-belt”, or whether this language is intended to be directed towards additional or alternative subject matter (and if so, how?). 
Means-Plus-Function Language: Claim limitation “an evaluation device determining … safety belt” has been evaluated under the three-prong test set 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Generally Unclear: The language “an evaluation device determining in response to the sensor value output by the sensor device, whether an occupant of the motor vehicle properly wears the safety belt” is vague and indefinite as the scope of this limitation is unclear. Namely, it is unclear whether this language is intended to encompass a human being.
Intended Use: The language "[sensor-device/safety-belt] … configured to output … safety belt" is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the [sensor-device/safety-belt] of outputting a sensor value or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.

"Apparatus for detecting a 
a sensor device at least partially disposed in or on the safety belt, [wherein the sensor device is intended based on a state of the safety belt]; and
an evaluation device determining, in response to the sensor value output by the sensor device, a state of the safety belt.”
Claims 13-20 are further rejected as depending on this claim.

Claim 13 recites: "The apparatus of claim 12, wherein the sensor device comprises a capacitor including two electrodes, with one of the two electrodes arranged in or on the safety belt and the other one of the two electrodes forming a heating wire arrangement of a seat heater, said evaluation device determining in response to a state value measured on the capacitor, whether the occupant properly wears the safety belt."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 12 above. Moreover, this language is further rejected as vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance (by an undefined claim element) of “measuring a state value on the capacitor” or whether this language is deliberately In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus of claim 12, wherein the sensor device comprises a capacitor including two electrodes, with one of the two electrodes arranged in or on the safety belt and the other one of the two electrodes forming a heating wire arrangement of a seat heater, said evaluation device determining in response to a state value [intended to be measured on the capacitor], a state of the safety belt."

Claim 14 recites: "The apparatus of claim 12, wherein the sensor device comprises a microphone arranged on the safety belt and configured to output a microphone signal that corresponds to a detected sound signal, said evaluation device determining in response to the microphone signal, whether the occupant properly wears the safety belt."

Generally Unclear: The language of the claim recited above is vague and indefinite as the scope of this language is not clearly articulated. For example:
It is unclear which claim element performs the function of “output[ting] a microphone signal” (e.g. the sensor device, the microphone, the safety belt)
The nature and scope of the terms “microphone signal” and “detected sound signal” (and “detected sound”) are vague and indefinite as it is unclear whether these are intended to be directed toward the same subject matter (i.e. identical in scope), and if not, whether these terms are necessarily distinct, mutually exclusive, or overlapping in scope. Furthermore, if these terms are not directed toward the same subject matter, it is unclear whether the scope of this language is intended to affirmatively require specific performance (by an undefined claim element) of “detecting a sound [signal]” or whether this language is deliberately articulated as an expression of intended use (i.e. wherein the function of “detecting a sound [signal]” is not required by or otherwise outside the scope of the claim language). Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus of claim 12, wherein the sensor device comprises a microphone arranged on the safety belt, and wherein the microphone is intended to detect a sound, [and wherein the sensor device is intended with the detected sound ], said evaluation device determining in response to the microphone signal, a state of the safety belt."
Claims 15-20 are further rejected as depending on this claim.

Claim 15 recites: "The apparatus of claim 14, wherein the sound signal includes ambient noise and/or noise of the motor vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12-14 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus of claim 14, wherein the sound 

Claim 16 recites: "The apparatus of claim 14, further comprising a loudspeaker configured to generate the sound signal."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12-15 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus of claim 14, further comprising a loudspeaker [intended to generate the sound ]."
Claims 17-19 are further rejected as depending on this claim.

Claim 17 recites: "The apparatus of claim 16, wherein the evaluation device is configured to determine in response to a measurement of an elapsed time of the sound signal from the loudspeaker to the microphone, whether the occupant properly wears the safety belt."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12-16 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Idiomatic Language: The language “a measurement of an elapsed time of the sound signal from the loudspeaker to the microphone” is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.

"The apparatus of claim 16, [wherein the evaluation device is intended , in response to a state of the safety belt]."

Claim 18 recites: "The apparatus of claim 16, wherein the loudspeaker is configured to transmit the sound signal cyclically."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12-17 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims: “generate the sound signal” (cl. 16, 25), 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus of claim 16, [wherein the loudspeaker is intended generate ]."

Claim 19 recites: "The apparatus of claim 16, wherein the loudspeaker is configured to output the sound signal as an ultrasonic signal."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12-18 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus of claim 16, [wherein the loudspeaker is intended generate ]."

Claim 20 recites: "The apparatus of claim 14, wherein the evaluation device is configured to determine in response to a change in a variable characterizing the sound signal, whether the occupant properly wears the safety belt."

Idiomatic Language: The language of this claim is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, it is unclear whether the language “a change in a variable characterizing the sound signal” is merely intended to convey “a change in the sound”, or whether this language is intended to be directed towards additional or alternative subject matter (and if so, how?).
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus of claim 14, [wherein the evaluation device is intended , in response to a change in a state of the safety belt."

Claim 21 recites: "A motor vehicle, comprising an apparatus for detecting a proper wearing status of a safety belt of a safety belt assembly, said apparatus comprising a sensor device at least partially disposed in or on the safety belt and configured to output a sensor value as a function of a dependency on a disposition of the safety belt, and an evaluation device determining in response to the sensor value output by the sensor device, whether an occupant of the motor vehicle properly wears the safety belt."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 12 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A motor vehicle, comprising an apparatus for detecting a : 
a sensor device at least partially disposed in or on the safety belt, [wherein the sensor device is intended based on a state of the safety belt];
an evaluation device determining, in response to the sensor value output by the sensor device, a state of the safety belt."
Claims 22-29 are further rejected as depending on this claim.

Claim 22 recites: "The motor vehicle of claim 21, wherein the sensor device comprises a capacitor including two electrodes, with one of the two electrodes arranged in or on the safety belt and the other one of the two electrodes forming a heating wire arrangement of a seat heater, said evaluation device determining in response to a state value measured on the capacitor, whether the occupant properly wears the safety belt."

Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The motor vehicle of claim 21, wherein the sensor device comprises a capacitor including two electrodes, with one of the two electrodes arranged in or on the safety belt and the other one of the two electrodes forming a heating wire arrangement of a seat heater, said evaluation device determining in response to a state value [intended to be measured on the capacitor], a state of the safety belt."

Claim 23 recites: "The motor vehicle of claim 21, wherein the sensor device comprises a microphone arranged on the safety belt and configured to output a microphone signal that corresponds to a detected sound signal, said evaluation device determining in response to the microphone signal, whether the occupant properly wears the safety belt."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12-14 and 21-22 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
, and wherein the microphone is intended to detect a sound, [and wherein the sensor device is intended with the detected sound ], said evaluation device determining in response to the microphone signal, a state of the safety belt."
Claims 24-29 are further rejected as depending on this claim.

Claim 24 recites: "The motor vehicle of claim 23, wherein the sound signal includes ambient noise and/or noise of the motor vehicle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12-15 and 21-23 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The motor vehicle of claim 23, wherein the sound 

Claim 25 recites: "The motor vehicle of claim 23, further comprising a loudspeaker configured to generate the sound signal."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12-16 and 21-24 above. 

"The motor vehicle of claim 23, further comprising a loudspeaker [intended to generate the sound ]."
Claims 26-28 are further rejected as depending on this claim.

Claim 26 recites: "The motor vehicle of claim 25, wherein the evaluation device is configured to determine in response to a measurement of an elapsed time of the sound signal from the loudspeaker to the microphone, whether the occupant properly wears the safety belt."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12-17 and 21-25 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The motor vehicle of claim 25, [wherein the evaluation device is intended , in response to a state of the safety belt]."

Claim 27 recites: "The motor vehicle of claim 25, wherein the loudspeaker is configured to transmit the sound signal cyclically."

Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The motor vehicle of claim 25, [wherein the loudspeaker is intended generate ]."

Claim 28 recites: "The motor vehicle of claim 25, wherein the loudspeaker is configured to output the sound signal as an ultrasonic signal."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12-19 and 21-27 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The motor vehicle of claim 25, [wherein the loudspeaker is intended generate ]."

Claim 29 recites: "The motor vehicle of claim 23, wherein the evaluation device is configured to determine in response to a change in a variable characterizing the sound signal, whether the occupant properly wears the safety belt."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12-20 and 21-28 above. 

“The motor vehicle of claim 23, [wherein the evaluation device is intended , in response to a change in a state of the safety belt."

Claim 30 recites: “A method for detecting a proper wearing status of a safety belt of a safety belt assembly in a motor vehicle, said method comprising:
outputting a sensor value as a function of a disposition of the safety belt by a sensor device which is at least partially disposed in or on the safety belt; and
determining by an evaluation device in response to the sensor value output, whether an occupant of the motor vehicle properly wears the safety belt.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12-20 and 21-28 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“A method for detecting a 
outputting a sensor value based on a state of the safety belt by a sensor device which is at least partially disposed in or on the safety belt; and
, by an evaluation device, in response to the sensor value output, a state of the safety belt.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 21, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 4,885,566).

Regarding claim 12, Aoki discloses an apparatus for detecting a status of a safety belt of a safety belt assembly in a motor vehicle (see e.g. at least Abstract, Fig. 1-6c, 10a-12, and related text), said apparatus comprising:
a sensor device (e.g. at least electrodes 10a, ELFR, detector units 2, 2a, 2b, capacitors Cx, Cx2, oscillator OSC, see e.g. at least Abstract, 10:38-65, 11:14-47, Fig. 4, 10a-10b, 12, and related text) at least partially disposed in or on the safety belt (id.), 
an evaluation device (e.g. at least CPU 1, see e.g. at least Abstract, 4:62-5:3, 12:48-13:15, Fig. 3, 11-12, and related text) determining, in response to the sensor value output by the sensor device, a state of the safety belt (id.).

Regarding claim 21, Aoki discloses a motor vehicle (see e.g. at least Abstract, Fig. 1-6c, 10a-12, and related text), comprising an apparatus for detecting a status of a safety belt of a safety belt assembly (id.), said apparatus comprising: 
a sensor device (e.g. at least electrodes 10a, ELFR, detector units 2, 2a, 2b, capacitors Cx, Cx2, oscillator OSC, see e.g. at least Abstract, 10:38-65, 11:14-47, Fig. 4, 10a-10b, 12, and related text) at least partially disposed in or on the safety belt (id.), [wherein the sensor device is intended to output a sensor value based on a state of the safety belt] (id., having a first capacitance when an occupant is properly wearing a seat belt assembly, and having a second capacitance when the seat belt assembly is improperly worn); and
an evaluation device (e.g. at least CPU 1, see e.g. at least Abstract, 4:62-5:3, 12:48-13:15, Fig. 3, 11-12, and related text) determining, in response to the sensor value output by the sensor device, a state of the safety belt (id.).

claim 30, Aoki discloses a method for detecting a status of a safety belt of a safety belt assembly in a motor vehicle (see e.g. at least Abstract, Fig. 8-9, 13, and related text), said method comprising:
outputting a sensor value based on a state of the safety belt by a sensor device which is at least partially disposed in or on the safety belt (see e.g. at least Abstract, 10:38-65, 11:14-47, Fig. 4, 10a-10b, 12, and related text, having a first capacitance when an occupant is properly wearing a seat belt assembly, and having a second capacitance when the seat belt assembly is improperly worn); and
determining, by an evaluation device, in response to the sensor value output, a state of the safety belt (e.g. at least CPU 1, see e.g. at least Abstract, 4:62-5:3, 12:48-13:15, Fig. 3, 11-12, and related text).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Haubner (DE 43 38 285 A1. For purposes of this examination, Examiner will refer to the English language translation of this reference provided with this Office Action).

Regarding claims 13 and 22, Aoki discloses that the sensor device comprises a capacitor including two electrodes (e.g. at least electrodes 10a, ELFR, see e.g. at least Abstract, 10:38-65, 11:14-47, Fig. 4, 10a-10b, 12, and related text), with one of the two electrodes arranged in or on the safety belt (id.), said evaluation device determining in response to a state value [intended to be measured on the capacitor], a state of the safety belt (id.).
Additionally, Haubner teaches limitations not expressly disclosed by Aoki including namely: one of two electrodes forming a heating wire arrangement of a seat heater (e.g. at least contacts 3, ReI1, ReI2, see e.g. at least Abstract, p. 12-14, Fig. 1-2, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Aoki by configuring the other one of the two electrodes forming a heating wire arrangement of a seat heater, said evaluation device determining in response to a state value [intended to be measured on the capacitor], a state of the safety belt as taught by Haubner in order to provide a seat occupancy detection system in an efficient and inexpensive manner using existing seat .

Claims 14-15 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Mahdi (US 2015/0265200 A1).

Regarding claims 14 and 23, Mahdi teaches limitations not expressly disclosed by Aoki including namely: that a sensor device (e.g. at least sensor units 3, see e.g. at least p. 71, Fig. 3A-3B, and related text) comprises a microphone (e.g. at least microphones, sensors 31-33, id.) arranged on a safety belt (e.g. at least safety belt 11, id.), and wherein the microphone is intended to detect a sound (id., see also e.g. at least p. 77, 82), [and wherein the sensor device is intended to output a microphone signal that corresponds with the detected sound] (id.), and wherein an evaluation device determining, in response to the microphone signal, a state of the safety belt (id.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Aoki by configuring that the sensor device comprises a microphone arranged on the safety belt, and wherein the microphone is intended to detect a sound, [and wherein the sensor device is intended to output a microphone signal that corresponds with the detected sound], said evaluation device determining in response to the microphone signal, a state of the safety belt as taught by Aoki in order to improve the signal quality of a sensor array and thereby improve the effectiveness of driver safety systems (Mahdi: p. 2-4).

claims 15 and 24, Modified Aoki teaches that the sound includes ambient noise and/or noise of the motor vehicle (Mahdi: see e.g. at least p. 9, 16, 82).

Claims 16-20 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Mahdi as applied to claims 14 and 23 above, and further in view of Kitada (JP 4595666 B2. For purposes of this examination, Examiner will refer to the English language translation of this reference provided with this Office Action).

Regarding claims 16 and 25, Kitada teaches limitations not expressly disclosed by Aoki including namely: a loudspeaker [intended to generate a sound] (e.g. at least transmission element 10, wave transmitting device, sound wave generating element, see e.g. at least p. 10, 13, 34, Fig. 1, 3-5, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Aoki by configuring a loudspeaker [intended to generate the sound] as taught by Kitada in order to more reliably detect, without contact, the state of an occupant related to the necessity of operation of an occupant safety device (Kitada: p. 12).

Regarding claims 17 and 26, Modified Aoki teaches that the evaluation device is intended to determine, in response to an elapsed time, a state of the safety belt] (Kitada: see e.g. at least p. 13-15, 34-38, Fig. 12, and related text).

claims 18 and 27, Modified Aoki teaches that the loudspeaker is intended to generate the sound cyclically] (Kitada: see e.g. at least p. 44-46, Fig. 6A-8, and related text).

Regarding claims 19 and 28, Modified Aoki teaches that the loudspeaker is intended to generate the sound as an ultrasonic signal] (Kitada: see e.g. at least p. 44-46, 63-64, Fig. 6A-7B, 16, and related text).

Regarding claims 20 and 29, Modified Aoki teaches that the evaluation device is intended to determine, in response to a change in the sound, a state of the safety belt (Mahdi: see e.g. at least p. 71, 77, 82, Fig. 3A-3B, and related text; Kitada: see e.g. at least p. 13-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/CHARLES J HAN/Primary Examiner, Art Unit 3662